The statute admits of two constructions, therefore it is proper to inquire into its true meaning. The mischief was, that sheriffs used to be slack in doing executions, for there was much danger and no profit; as if the party escaped an action on the case laid against the sheriffs, besides the trouble of conveying and keeping him in prison. *Page 666 
Therefore, this statute was intended to constitute a medium between the oppression of the suitors and the avarice of the officers. And as the danger is greater where the sum is larger, it would be hard that the fee should be less.